             Case 19-20400                    Doc 48            Filed 05/31/19     Entered 05/31/19 13:21:04   Page 1 of 23


                                                              United States Bankruptcy Court
                                                                      District of Connecticut
                                                                                                      Case
 In re      Donna J. Barnes                                                                           No.     19-20400
                                                                                 Debtor               Chapter 11

                                                              AMENDMENTS COVER SHEET

            Amendments to the following amended schedules are transmitted herewith:

            Amended Schedule A/B: Property; and

            Amended Schedule D: Creditors Who Have Claims Secured by Property; and

            Amended Schedule J: Your Expenses.



Date: May 31, 2019                                                           DONNA BARNES, Debtor


                                                                             BY:     /s/ Jon P. Newton
                                                                                     Jon P. Newton ct03376
                                                                                     Reid and Riege, P.C.
                                                                                     One Financial Plaza
                                                                                     Hartford, CT 06103
                                                                                     P (860) 240-1090
                                                                                     F (860) 240-1002
                                                                                     jnewton@rrlawpc.com

                                                                                     Attorney for Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
#707676.1
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 2 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 3 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 4 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 5 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 6 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 7 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 8 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 9 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 10 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 11 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 12 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 13 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 14 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 15 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 16 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 17 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 18 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 19 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 20 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 21 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 22 of 23
Case 19-20400   Doc 48   Filed 05/31/19   Entered 05/31/19 13:21:04   Page 23 of 23
